—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered February 4, 1999, convicting her of attempted murder in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*564The Supreme Court properly ruled, after a Sandoval hearing (see, People v Sandoval, 34 NY2d 371), that if the defendant took the stand, the prosecutor could question her about her four petit larceny convictions and their underlying facts (see, People v Walker, 83 NY2d 455; People v Branch, 155 AD2d 475; People v Myrick, 128 AD2d 732), her use of aliases (see, People v Walker, supra), and her status as an illegal alien (see, People v Caicedo, 173 AD2d 630; People v Ortero, 75 AD2d 168).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Altman, J. P., McGinity, Luciano and H. Miller, JJ., concur.